DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/23/2021 is acknowledged.  The election of FX2 as species is also acknowledged.  Claims 1-7, 9, 11-13, 15, 16, 18, 20-40, 56, 54 and 56 are pending, of which claims are withdrawn at this time 54 and 56 as being directed to a non-elected invention.  Claims 9, 22 and 23 are withdrawn as being directed to a non-elected species.  Claims 1-7, 11-13, 15, 16, 18, 20, 21, 24-40 and 45 are readable on the elected invention and species and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 11-13, 15, 16, 18, 20, 21, 24, 28-34 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (2015, "Design, Synthesis, and .
The instant claims are directed to an emulsion for delivery of a therapeutic agent and/or an imaging agent, said emulsion comprising an oil in water emulsion comprising: a hydrophobic liquid; an aqueous solution; semi-fluorinated block copolymers; wherein each of said semi-fluorinated block copolymers independently comprises a hydrophilic block, a hydrophobic block and a fluorophilic block; wherein said fluorophilic block of each of said semi-fluorinated block copolymers is provided between said hydrophobic block and said hydrophilic block; wherein said hydrophobic liquid is capable of solubilizing the therapeutic agent; and wherein said fluorinated block is capable of solubilizing the imaging agent.
Tucker discloses on page 128+ that the use of nanoemulsions for lipophilic pharmaceuticals has been of interest for their very high drug loading, compared even to other colloidal delivery systems like micelles. Triphilic surfactants with an overall hydrophilic-lipophilic-fluorophilic design were found to be effective at emulsifying propofol, a lipophilic anesthetic, for intravenous (IV) delivery. This design was found effective for propofol, where the desired outcome was the fast release of propofol for rapid induction of anesthesia. For the delivery of other hydrophobic drugs, however, a slow and sustained release is desired. As such, a redesign of the triphilic surfactant to a hydrophilic-fluorophilic-lipophilic architecture was devised. The lipophilic tail would stabilize the oily nanodroplet while the fluorophilic shell would provide a barrier to release of the pharmaceutical drug, thus decreasing the release rate of the drug. A -1 paclitaxel emulsions was prepared, which was found to be stable for two weeks. Ongoing research is dedicated to optimizing the surfactant design to improve shelf stability of this formulation.
Our hypothesis is that a hydrophilic-fluorophilic-lipophilic design will form a unique emulsion structure (Figure Al.l). First, the lipophilic tail will penetrate and stabilize the emulsion droplet. The intermediate fluorophilic moiety is then set up to form a fluorophilic shell, which will inhibit diffusion out of the droplet (given the immiscibility of lipophilic and fluorophilic species). Finally the hydrophilic head group will solubilize the droplet and prevent coalescence. The synthesis of a hydrophilic-lipophilic-fluorophilic surfactant was designed and the surfactant M2F8-0-H18 synthesized and characterized. A paclitaxel emulsion has been prepared utilizing this surfactant, which was stable for 14 days. Ongoing work is looking into optimizing the surfactant design, finding appropriate additives to stabilize the droplet, and devising an appropriate in vitro system to quantify emulsion stability and the drug-release rate.

    PNG
    media_image1.png
    164
    260
    media_image1.png
    Greyscale

Paclitaxel was selected as the lipophilic chemotherapeutic to investigate the potential of M2F8-0-H18 to form a stable emulsion. To form an emulsion the lipophilic component must be a liquid, but paclitaxel is a solid. Soybean oil was chosen as the first oil additive because of its ubiquitous use in nanoemulsion formulations. Paclitaxel  literature search of other nanoemulsion formulations found that 2-octyldodecan-l-ol has been used as an oil additive in previous nanoemulsion formulations. While paclitaxel was also found to be poorly soluble in 2-octyldodecan-l-ol at room temperature, paclitaxel readily dissolved at useful concentrations at high temperatures.
To prepare a paclitaxel emulsion, 100 mg of paclitaxel were dissolved in 3 mL of hot 2-octyldodecan-1-ol. The resulting solution was diluted with 10 mL of room temperature ether. The resulting mixture remained homogenous even at room temperature. Ether was chosen because it could be removed in vacuo after emulsification. The removal of ether under vacuum should also help to reduce the average particle size and increase the stability of the emulsion - a process known as the evaporative ripening method. The paclitaxel mixture was then added to the M2F8-0-H18 in saline solution and the emulsion prepared by high-speed homogenization followed by microfluidization. Ether was then removed under vacuum and the emulsion fdtered with a 0.45 mm nylon filter.  Average particle size was between 100-200 nm, Figure A1.4.  
401 mg of M2F8-0-H18 were added to 14 mL normal saline and thoroughly dissolved by sonication. 100 mg paclitaxel (Al-6) were dissolved in 3 mL hot 2-octyldodecan-l-ol (Al-7) and diluted with 10 mL ether to make a stable suspension. The oil and aqueous phases were mixed together by high-speed homogenization and microfluidization. The high-speed homogenizer (Power Gen 500) from Fisher Scientific (Hampton, NH) and the microfluidizer (model 110 S) from Microfluidics Corp. (Newton, 
The methodology is modular and so allows for the variation of hydrophilic, fluorophilic and lipophilic sizes. Furthermore, these surfactants represent a new class of surfactants for the Mecozzi group, which are worth studying further to elucidate relationships between structure and function.
The redesigned triphilic surfactant M2F8-0-H18 was designed for its potential to emulsify lipophilic pharmaceuticals for IV drug delivery. To emulsify chemotherapeutics, however, there is an additional hurdle to overcome: most chemotherapy drugs are solids. Thus to emulsify a drug like paclitaxel, an appropriate oil additive had to be chosen, in which to dissolve paclitaxel. Here 2-octyldodecan-l-ol (Al-7) was chosen. While a stable emulsion could be prepared, part of its long-term instability might have arisen from the relatively low solubility of paclitaxel in 2-octyldodecan-l-ol. Therefore, a more appropriate oil additive (a number of nut and seed oils have been used in the literature) should be investigated to find one in which paclitaxel is more soluble.  
Emulsion stability for this type of triphilic surfactant design might also be improved by two other methods. The first would be to use perfluorooctyl bromide (PFOB) as a co-additive for the emulsion. PFOB would absorb in the fluorophilic shell 
With regard to the limitation wherein the hydrophobic liquid is capable of solubilizing the therapeutic agent, Tucker teaches paclitaxel was dissolved in 3 mL hot 2-octyldodecan-l-ol.  With regard to the limitation wherein said fluorinated block is capable of solubilizing the imaging agent, it is respectfully submitted that M2F8-0-H18 has the same structure as the semi-fluorinated copolymer of the instant claims, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 11-13, 15, 16, 18, 20, 21, 24, 28-34 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2015, "Design, Synthesis, and Physicochemical Characterization of Semifluorinated Triphilic Surfactants with Applications for Hydrophobic Drug Delivery," Ph.D. Dissertation, University of Wisconsin-Madison, Madison, Wl 2015 University of Wisconsin-Madison, 320 pp) in view of Izumi et al. (JP 2012051823).
The instant claims are directed to an emulsion for delivery of a therapeutic agent and/or an imaging agent, said emulsion comprising an oil in water emulsion comprising: a hydrophobic liquid; an aqueous solution; semi-fluorinated block copolymers; wherein each of said semi-fluorinated block copolymers independently comprises a hydrophilic 
Tucker teaches on page 128+ that the use of nanoemulsions for lipophilic pharmaceuticals has been of interest for their very high drug loading, compared even to other colloidal delivery systems like micelles. Triphilic surfactants with an overall hydrophilic-lipophilic-fluorophilic design were found to be effective at emulsifying propofol, a lipophilic anesthetic, for intravenous (IV) delivery. This design was found effective for propofol, where the desired outcome was the fast release of propofol for rapid induction of anesthesia. For the delivery of other hydrophobic drugs, however, a slow and sustained release is desired. As such, a redesign of the triphilic surfactant to a hydrophilic-fluorophilic-lipophilic architecture was devised. The lipophilic tail would stabilize the oily nanodroplet while the fluorophilic shell would provide a barrier to release of the pharmaceutical drug, thus decreasing the release rate of the drug. A successful synthetic methodology was devised for this revised triphilic surfactant, and a test 5.8 mg mL-1 paclitaxel emulsions was prepared, which was found to be stable for two weeks. Ongoing research is dedicated to optimizing the surfactant design to improve shelf stability of this formulation.
Our hypothesis is that a hydrophilic-fluorophilic-lipophilic design will form a unique emulsion structure (Figure Al.l). First, the lipophilic tail will penetrate and stabilize the emulsion droplet. The intermediate fluorophilic moiety is then set up to form hydrophilic-lipophilic-fluorophilic surfactant was designed and the surfactant M2F8-0-H18 synthesized and characterized. A paclitaxel emulsion has been prepared utilizing this surfactant, which was stable for 14 days. Ongoing work is looking into optimizing the surfactant design, finding appropriate additives to stabilize the droplet, and devising an appropriate in vitro system to quantify emulsion stability and the drug-release rate.

    PNG
    media_image1.png
    164
    260
    media_image1.png
    Greyscale

Paclitaxel was selected as the lipophilic chemotherapeutic to investigate the potential of M2F8-0-H18 to form a stable emulsion. To form an emulsion the lipophilic component must be a liquid, but paclitaxel is a solid. Soybean oil was chosen as the first oil additive because of its ubiquitous use in nanoemulsion formulations. Paclitaxel was found not to be soluble in soybean oil (at room or elevated temperatures) at any useful concentration. A literature search of other nanoemulsion formulations found that 2-octyldodecan-l-ol has been used as an oil additive in previous nanoemulsion formulations. While paclitaxel was also found to be poorly soluble in 2-octyldodecan-l-ol at room temperature, paclitaxel readily dissolved at useful concentrations at high temperatures.
paclitaxel emulsion, 100 mg of paclitaxel were dissolved in 3 mL of hot 2-octyldodecan-1-ol. The resulting solution was diluted with 10 mL of room temperature ether. The resulting mixture remained homogenous even at room temperature. Ether was chosen because it could be removed in vacuo after emulsification. The removal of ether under vacuum should also help to reduce the average particle size and increase the stability of the emulsion - a process known as the evaporative ripening method. The paclitaxel mixture was then added to the M2F8-0-H18 in saline solution and the emulsion prepared by high-speed homogenization followed by microfluidization. Ether was then removed under vacuum and the emulsion fdtered with a 0.45 mm nylon filter.  Average particle size was between 100-200 nm, Figure A1.4.  
401 mg of M2F8-0-H18 were added to 14 mL normal saline and thoroughly dissolved by sonication. 100 mg paclitaxel (Al-6) were dissolved in 3 mL hot 2-octyldodecan-l-ol (Al-7) and diluted with 10 mL ether to make a stable suspension. The oil and aqueous phases were mixed together by high-speed homogenization and microfluidization. The high-speed homogenizer (Power Gen 500) from Fisher Scientific (Hampton, NH) and the microfluidizer (model 110 S) from Microfluidics Corp. (Newton, MA) were first cleaned with 70% and 100% ethanol, followed by 70% and 100% methanol, and finally with three rinses of Millipore water. Once prepared, each emulsion mixture was then homogenized with the high-speed homogenizer for 1 min at 21000 rpm at room temperature. The crude emulsion was then microfluidized for 1 min.  Regarding claim 6, 401 mg surfactant in 27 mL of oil/aqueous liquids is approximately 
The methodology is modular and so allows for the variation of hydrophilic, fluorophilic and lipophilic sizes. Furthermore, these surfactants represent a new class of surfactants for the Mecozzi group, which are worth studying further to elucidate relationships between structure and function.
The redesigned triphilic surfactant M2F8-0-H18 was designed for its potential to emulsify lipophilic pharmaceuticals for IV drug delivery. To emulsify chemotherapeutics, however, there is an additional hurdle to overcome: most chemotherapy drugs are solids. Thus to emulsify a drug like paclitaxel, an appropriate oil additive had to be chosen, in which to dissolve paclitaxel. Here 2-octyldodecan-l-ol (Al-7) was chosen. While a stable emulsion could be prepared, part of its long-term instability might have arisen from the relatively low solubility of paclitaxel in 2-octyldodecan-l-ol. Therefore, a more appropriate oil additive (a number of nut and seed oils have been used in the literature) should be investigated to find one in which paclitaxel is more soluble.  
Emulsion stability for this type of triphilic surfactant design might also be improved by two other methods. The first would be to use perfluorooctyl bromide (PFOB) as a co-additive for the emulsion. PFOB would absorb in the fluorophilic shell and potentially help to further impede diffusion out of the lipophilic droplet. The second method would be to further modify the surfactant structure. To help ensure that a fluorophilic shell is indeed formed over the surface of the oil droplet, a second fluorophilic substituent could be added off from the main.
 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
With regard to claims 4-5, Tucker does not specifically teach an emulsion having triglycerides as the hydrophobic liquid component.
Izumi teaches to provide an oil-in-water type emulsified composition for in a high density containing a sparingly soluble medicament, for being excellent, and suitable for being suitable as the stability and an injection, and the production method. An oil-in-water emulsion composition containing a poorly-soluble drug having emulsified particles with an average particle diameter of less than 500 nm contains a poorly-soluble drug 
Various emulsified preparations have been proposed in this way, but in order to dissolve poorly soluble drugs such as paclitaxel, it cannot be said that the solubility of safflower oil is sufficient, and tributyrin is suitable as an additive for injection. It can not be said. In addition, using a large amount of vitamin E to dissolve a poorly soluble drug may impair the stability of the emulsion composition.  Accordingly, an object of the present invention is to provide an oil-in-water emulsion composition that contains a poorly soluble drug at a high concentration, has good stability, and is suitable as an injection, and a method for producing the same.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide medium chain triglycerides as an oil phase in the emulsions of Tucker when the teaching of Tucker is taken in view of Izumi.  One would have been motivated to do so because Tucker teaches that a more appropriate oil additive (a number of nut and seed oils have been used in the literature) should be investigated to find one in which paclitaxel is more soluble.  One would have had a reasonable expectation of success in doing so because Izumi teaches that medium chain trigylcerides is suitable for providing an oil in water emulsion for poorly soluble drugs such as paclitaxel.

(s) 1-3, 6, 7, 11-13, 15, 16, 18, 20, 21, 24, 28-38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2015, "Design, Synthesis, and Physicochemical Characterization of Semifluorinated Triphilic Surfactants with Applications for Hydrophobic Drug Delivery," Ph.D. Dissertation, University of Wisconsin-Madison, Madison, Wl 2015 University of Wisconsin-Madison, 320 pp) in view of Lanza (US 2007/0258908).
The instant claims are directed to an emulsion for delivery of a therapeutic agent and/or an imaging agent, said emulsion comprising an oil in water emulsion comprising: a hydrophobic liquid; an aqueous solution; semi-fluorinated block copolymers; wherein each of said semi-fluorinated block copolymers independently comprises a hydrophilic block, a hydrophobic block and a fluorophilic block; wherein said fluorophilic block of each of said semi-fluorinated block copolymers is provided between said hydrophobic block and said hydrophilic block; wherein said hydrophobic liquid is capable of solubilizing the therapeutic agent; and wherein said fluorinated block is capable of solubilizing the imaging agent.
Tucker teaches on page 128+ that the use of nanoemulsions for lipophilic pharmaceuticals has been of interest for their very high drug loading, compared even to other colloidal delivery systems like micelles. Triphilic surfactants with an overall hydrophilic-lipophilic-fluorophilic design were found to be effective at emulsifying propofol, a lipophilic anesthetic, for intravenous (IV) delivery. This design was found effective for propofol, where the desired outcome was the fast release of propofol for rapid induction of anesthesia. For the delivery of other hydrophobic drugs, however, a slow and sustained release is desired. As such, a redesign of the triphilic surfactant to a hydrophilic-fluorophilic-lipophilic architecture was devised. The lipophilic tail would stabilize the oily nanodroplet while the fluorophilic shell would provide a barrier to release of the pharmaceutical drug, thus decreasing the release rate of the drug. A successful synthetic methodology was devised for this revised triphilic surfactant, and a test 5.8 mg mL-1 paclitaxel emulsions was prepared, which was found to be stable for two weeks. Ongoing research is dedicated to optimizing the surfactant design to improve shelf stability of this formulation.
Our hypothesis is that a hydrophilic-fluorophilic-lipophilic design will form a unique emulsion structure (Figure Al.l). First, the lipophilic tail will penetrate and stabilize the emulsion droplet. The intermediate fluorophilic moiety is then set up to form a fluorophilic shell, which will inhibit diffusion out of the droplet (given the immiscibility of lipophilic and fluorophilic species). Finally the hydrophilic head group will solubilize the droplet and prevent coalescence. The synthesis of a hydrophilic-lipophilic-fluorophilic surfactant was designed and the surfactant M2F8-0-H18 synthesized and characterized. A paclitaxel emulsion has been prepared utilizing this surfactant, which was stable for 14 days. Ongoing work is looking into optimizing the surfactant design, finding appropriate additives to stabilize the droplet, and devising an appropriate in vitro system to quantify emulsion stability and the drug-release rate.

    PNG
    media_image1.png
    164
    260
    media_image1.png
    Greyscale

 literature search of other nanoemulsion formulations found that 2-octyldodecan-l-ol has been used as an oil additive in previous nanoemulsion formulations. While paclitaxel was also found to be poorly soluble in 2-octyldodecan-l-ol at room temperature, paclitaxel readily dissolved at useful concentrations at high temperatures.
To prepare a paclitaxel emulsion, 100 mg of paclitaxel were dissolved in 3 mL of hot 2-octyldodecan-1-ol. The resulting solution was diluted with 10 mL of room temperature ether. The resulting mixture remained homogenous even at room temperature. Ether was chosen because it could be removed in vacuo after emulsification. The removal of ether under vacuum should also help to reduce the average particle size and increase the stability of the emulsion - a process known as the evaporative ripening method. The paclitaxel mixture was then added to the M2F8-0-H18 in saline solution and the emulsion prepared by high-speed homogenization followed by microfluidization. Ether was then removed under vacuum and the emulsion fdtered with a 0.45 mm nylon filter.  Average particle size was between 100-200 nm, Figure A1.4.  
401 mg of M2F8-0-H18 were added to 14 mL normal saline and thoroughly dissolved by sonication. 100 mg paclitaxel (Al-6) were dissolved in 3 mL hot 2-oil and aqueous phases were mixed together by high-speed homogenization and microfluidization. The high-speed homogenizer (Power Gen 500) from Fisher Scientific (Hampton, NH) and the microfluidizer (model 110 S) from Microfluidics Corp. (Newton, MA) were first cleaned with 70% and 100% ethanol, followed by 70% and 100% methanol, and finally with three rinses of Millipore water. Once prepared, each emulsion mixture was then homogenized with the high-speed homogenizer for 1 min at 21000 rpm at room temperature. The crude emulsion was then microfluidized for 1 min.  Regarding claim 6, 401 mg surfactant in 27 mL of oil/aqueous liquids is approximately 14.9 mg/mL.  Regarding claim 29, 100 mg paclitaxel in 3 mL 2-octyldodecan-l-ol is approximately 33 mg/mL.
The methodology is modular and so allows for the variation of hydrophilic, fluorophilic and lipophilic sizes. Furthermore, these surfactants represent a new class of surfactants for the Mecozzi group, which are worth studying further to elucidate relationships between structure and function.
The redesigned triphilic surfactant M2F8-0-H18 was designed for its potential to emulsify lipophilic pharmaceuticals for IV drug delivery. To emulsify chemotherapeutics, however, there is an additional hurdle to overcome: most chemotherapy drugs are solids. Thus to emulsify a drug like paclitaxel, an appropriate oil additive had to be chosen, in which to dissolve paclitaxel. Here 2-octyldodecan-l-ol (Al-7) was chosen. While a stable emulsion could be prepared, part of its long-term instability might have arisen from the relatively low solubility of paclitaxel in 2-octyldodecan-l-ol. Therefore, a 
Emulsion stability for this type of triphilic surfactant design might also be improved by two other methods. The first would be to use perfluorooctyl bromide (PFOB) as a co-additive for the emulsion. PFOB would absorb in the fluorophilic shell and potentially help to further impede diffusion out of the lipophilic droplet. The second method would be to further modify the surfactant structure. To help ensure that a fluorophilic shell is indeed formed over the surface of the oil droplet, a second fluorophilic substituent could be added off from the main.
With regard to the limitation wherein the hydrophobic liquid is capable of solubilizing the therapeutic agent, Tucker teaches paclitaxel was dissolved in 3 mL hot 2-octyldodecan-l-ol.  With regard to the limitation wherein said fluorinated block is capable of solubilizing the imaging agent, it is respectfully submitted that M2F8-0-H18 has the same structure as the semi-fluorinated copolymer of the instant claims, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.



With regard to claims 35-38, Tucker does not specifically recite incorporation of an MRI imaging agent.
Lanza teaches halocarbon and/or hydrocarbon emulsion droplets for example wherein, the low resolution contrast agent comprises a halocarbon-based nanoparticle such as a perfluorooctyl bromide (PFOB) nanoparticle, detectable, for example, with fluorine MRI.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide PFOB in the emulsions taught by Tucker.  One would have been motivated to do so, with a reasonable expectation of success because Tucker specifically teaches that PFBO could be used as a co-additive for the emulsion, and that PFOB would absorb in the fluorophilic shell and potentially help to further impede diffusion out of the lipophilic droplet.  Lanza is incorporated to show that PFOB is inherently capable of use as an MRI contrast agent. 

Claim(s) 1-7, 11-13, 15, 16, 18, 20, 21, 24, 28-40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2015, "Design, Synthesis, and Physicochemical Characterization of Semifluorinated Triphilic Surfactants with Applications for Hydrophobic Drug Delivery," Ph.D. Dissertation, University of Wisconsin-Madison, Madison, Wl 2015 University of Wisconsin-Madison, 320 pp) in view of Janjic et al. (Biomaterials, 2014, 35(18), p. 4958-68).


Tucker teaches on page 128+ that the use of nanoemulsions for lipophilic pharmaceuticals has been of interest for their very high drug loading, compared even to other colloidal delivery systems like micelles. Triphilic surfactants with an overall hydrophilic-lipophilic-fluorophilic design were found to be effective at emulsifying propofol, a lipophilic anesthetic, for intravenous (IV) delivery. This design was found effective for propofol, where the desired outcome was the fast release of propofol for rapid induction of anesthesia. For the delivery of other hydrophobic drugs, however, a slow and sustained release is desired. As such, a redesign of the triphilic surfactant to a hydrophilic-fluorophilic-lipophilic architecture was devised. The lipophilic tail would stabilize the oily nanodroplet while the fluorophilic shell would provide a barrier to release of the pharmaceutical drug, thus decreasing the release rate of the drug. A successful synthetic methodology was devised for this revised triphilic surfactant, and a test 5.8 mg mL-1 paclitaxel emulsions was prepared, which was found to be stable for 
Our hypothesis is that a hydrophilic-fluorophilic-lipophilic design will form a unique emulsion structure (Figure Al.l). First, the lipophilic tail will penetrate and stabilize the emulsion droplet. The intermediate fluorophilic moiety is then set up to form a fluorophilic shell, which will inhibit diffusion out of the droplet (given the immiscibility of lipophilic and fluorophilic species). Finally the hydrophilic head group will solubilize the droplet and prevent coalescence. The synthesis of a hydrophilic-lipophilic-fluorophilic surfactant was designed and the surfactant M2F8-0-H18 synthesized and characterized. A paclitaxel emulsion has been prepared utilizing this surfactant, which was stable for 14 days. Ongoing work is looking into optimizing the surfactant design, finding appropriate additives to stabilize the droplet, and devising an appropriate in vitro system to quantify emulsion stability and the drug-release rate.

    PNG
    media_image1.png
    164
    260
    media_image1.png
    Greyscale

Paclitaxel was selected as the lipophilic chemotherapeutic to investigate the potential of M2F8-0-H18 to form a stable emulsion. To form an emulsion the lipophilic component must be a liquid, but paclitaxel is a solid. Soybean oil was chosen as the first oil additive because of its ubiquitous use in nanoemulsion formulations. Paclitaxel was found not to be soluble in soybean oil (at room or elevated temperatures) at any useful concentration. A literature search of other nanoemulsion formulations found that 
To prepare a paclitaxel emulsion, 100 mg of paclitaxel were dissolved in 3 mL of hot 2-octyldodecan-1-ol. The resulting solution was diluted with 10 mL of room temperature ether. The resulting mixture remained homogenous even at room temperature. Ether was chosen because it could be removed in vacuo after emulsification. The removal of ether under vacuum should also help to reduce the average particle size and increase the stability of the emulsion - a process known as the evaporative ripening method. The paclitaxel mixture was then added to the M2F8-0-H18 in saline solution and the emulsion prepared by high-speed homogenization followed by microfluidization. Ether was then removed under vacuum and the emulsion fdtered with a 0.45 mm nylon filter.  Average particle size was between 100-200 nm, Figure A1.4.  
401 mg of M2F8-0-H18 were added to 14 mL normal saline and thoroughly dissolved by sonication. 100 mg paclitaxel (Al-6) were dissolved in 3 mL hot 2-octyldodecan-l-ol (Al-7) and diluted with 10 mL ether to make a stable suspension. The oil and aqueous phases were mixed together by high-speed homogenization and microfluidization. The high-speed homogenizer (Power Gen 500) from Fisher Scientific (Hampton, NH) and the microfluidizer (model 110 S) from Microfluidics Corp. (Newton, MA) were first cleaned with 70% and 100% ethanol, followed by 70% and 100% methanol, and finally with three rinses of Millipore water. Once prepared, each emulsion 
The methodology is modular and so allows for the variation of hydrophilic, fluorophilic and lipophilic sizes. Furthermore, these surfactants represent a new class of surfactants for the Mecozzi group, which are worth studying further to elucidate relationships between structure and function.
The redesigned triphilic surfactant M2F8-0-H18 was designed for its potential to emulsify lipophilic pharmaceuticals for IV drug delivery. To emulsify chemotherapeutics, however, there is an additional hurdle to overcome: most chemotherapy drugs are solids. Thus to emulsify a drug like paclitaxel, an appropriate oil additive had to be chosen, in which to dissolve paclitaxel. Here 2-octyldodecan-l-ol (Al-7) was chosen. While a stable emulsion could be prepared, part of its long-term instability might have arisen from the relatively low solubility of paclitaxel in 2-octyldodecan-l-ol. Therefore, a more appropriate oil additive (a number of nut and seed oils have been used in the literature) should be investigated to find one in which paclitaxel is more soluble.  
Emulsion stability for this type of triphilic surfactant design might also be improved by two other methods. The first would be to use perfluorooctyl bromide (PFOB) as a co-additive for the emulsion. PFOB would absorb in the fluorophilic shell and potentially help to further impede diffusion out of the lipophilic droplet. The second method would be to further modify the surfactant structure. To help ensure that a 
With regard to the limitation wherein the hydrophobic liquid is capable of solubilizing the therapeutic agent, Tucker teaches paclitaxel was dissolved in 3 mL hot 2-octyldodecan-l-ol.  With regard to the limitation wherein said fluorinated block is capable of solubilizing the imaging agent, it is respectfully submitted that M2F8-0-H18 has the same structure as the semi-fluorinated copolymer of the instant claims, 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.



With regard to claims 35-40, Tucker does not specifically recite incorporation of an MRI imaging agent.  With regard to claims 4-5, Tucker does not recite medium chain triglycerides.
Janjic teaches bimodal imaging agents that combine magnetic resonance imaging (MRI) and nearinfrared (NIR) imaging formulated as nanoemulsions became 
The rationale behind PCE/ hydrocarbon 1:1 v/v ratio is to increase delivery capacity of the PCE nanoemulsion, providing enough hydrocarbon oil to solubilize a water-insoluble dye (or drug) while the PCE content is kept at sufficiently high level for future in vivo 19F MRI. We found that PCE in a hydrocarbon oil-containing nanoemulsion is better stabilized than in a nanoemulsion where PCE is stabilized with surfactants as two phase system (PCE/water). Therefore, the nanoemulsions reported in this study were synthesized from PCE and Miglyol 812N (Miglyol), which were kept at constant volume to volume ratio (1:1) in each formulation. The nanoemulsion droplets were stabilized by a combination of two non-ionic surfactants, Pluronic P105 (P105) and Cremophor EL (CrEL), incorporated at 2:3 w/w ratio and shown previously to stabilize PFPE nanoemulsions. The resultant PCE nanoemulsions show small droplet size of only 130 nmwith low polydispersity.
We have previously demonstrated that Miglyol can serve as a lipophilic drug carrier in a theranostic nanoemulsion.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide medium chain triglycerides as an oil phase in the emulsions of Tucker when the teaching of Tucker is taken in view of Janjic.  One would have been motivated to do so because Tucker teaches that a more appropriate oil additive (a number of nut and seed oils have been used in the literature) should be investigated to find one in which paclitaxel is more soluble.  One would have had a reasonable expectation of success in doing so because Janjic teaches that emulsions comprising Miglyol (i.e. medium chain triglyceride) allows for accommodating significant concentration of insoluble dyes and/or drugs.  It would have been further obvious to provide an MRI contrast agent such as perfluoro-15-crown-5 ether with a reasonable expectation of success because Janjic teaches that incorporation of perfluoro-15-crown-5 ether into a nanoemulsion allows for use in MRI imaging in a platform for future bimodal imaging agent design and theranostic development.  Regarding claim 40, wherein perfluoro-15-crown ether is present from about 5 to 35% v/v in said emulsion, it is noted that PFCE is present at 1 mL/25 mL total volume in Table 1 which corresponds 
Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618